Case 1:18-cv-20582-KMW Document 105 Entered on FLSD Docket 05/13/2019 Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION

                              Case No. 18-20582-CIV-WILLIAMS/TORRES

    SILTEK GROUP, INC., a Florida Corporation
    and SILTEK GROUP, INC., on behalf of and as
    assignee of METRO SOUTH SENIOR
    APARTMENTS LIMITED PARTNERSHIP,

           Plaintiffs,

    v.

    TERRACON CONSULTANTS, INC., a
    foreign corporation,

            Defendant.


                   JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
                           PURSUANT TO F.R.C.P. 41(a)(1)(A)(ii)

          Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff, SILTEK

   GROUP,      INC.      (“SILTEK”),   and       Defendant,     TERRACON       CONSULTANTS,        INC.

   (“TERRACON”), file this Joint Stipulation of Dismissal with Prejudice, and state as follows:

          1.       The Parties have reached a compromise and settlement of all claims brought in the

   above styled case.

          2.       Each Party shall bear its own attorney fees and costs.

          Dated: May 13, 2019.                                Respectfully Submitted,


   /s/ Andrew V. Cobbe                                        /s/ D. Bryan Hill, Jr.
   Andrew V. Cobbe, Esq.                                      D. Bryan Hill, Jr., Esq.
   Florida Bar No. 110028                                     Florida Bar No. 113687
   THE SOTO LAW GROUP                                         MILBER MAKRIS PLOUSADIS
   Attorneys for Plaintiff, Siltek Group, Inc.                & SEIDEN, LLP
   Coastal Tower, Suite 400                                   Attorneys for Defendant, Terracon
   2400 East Commercial Blvd.                                 Consultants, Inc.
   Fort Lauderdale, FL 33308                                  1900 NW Corporate Blvd., Suite 440 East
   andrew@sotolawgroup.com                                    Boca Raton, FL 33431
                                                              dhill@milbermakris.com
